DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (“IDS”) filed on 06/16/2020 was reviewed and the listed references were noted.  

Drawings
The 10 page drawings have been considered and placed on record in the file.

Status of Claims
Claims 21-40 are pending.  Claims 1-20 are canceled.


Double Patenting
Non-statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).




Claims 21-40 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of parent U.S. Patent Nos. 8,824,752, 8,831,314, 8,831,315, 8,861,820, and 9,008,405.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader in every aspect than the claims in the above-listed parent U.S. patents and are therefore obvious variants thereof. 

As an example, the following is a chart comparing independent Claim 21 of the instant application to independent Claim 1 of the parent U.S. Patent No.: 8,824,752:
Claim 21:  Instant Application
Claim 1: U.S. Patent No.: 8,824,752
A method for assessing the quality of medical images of at least a portion of a patient's anatomy, using at least one computer system, the method comprising: 

receiving one or more images of at least a portion of the patient's anatomy; 

obtaining one or more image properties of the received images using one or more processors of the at least one computer system; 






obtaining, for a selected one of the received images, an identification of one or more image characteristics of the selected one of the received images, where the one or more image characteristics are associated with an anatomic feature of the patient's anatomy; and 

generating an assessment of the suitability of the received images for patient- specific medical modeling or simulation based on the one or more image properties or the one or more image characteristics.
A method for assessing the quality of medical images of at least a portion of a patient's anatomy, using a computer system, the method comprising: 

receiving one or more images of at least a portion of the patient's anatomy; 

determining, using a processor of the computer system, one or more image properties of the received images; 

performing, using a processor of the computer system, anatomic localization or modeling of at least a portion of the patient's anatomy based on the received images; 

obtaining, for a selected one of the received images, an identification of one or more image characteristics of the selected one of the received images, where the one or more image characteristics are associated with an anatomic feature of the patient's anatomy based on the anatomic localization or modeling; and 

calculating, using a processor of the computer system, an image quality score for the selected one of the received images based on the one or more image properties and the one or more image characteristics of the selected one of the received images.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-25, 27-35, and 38-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Levanon et al. (US 7,940,970 - IDS).
	
	Consider Claim 21, Levanon discloses “A method for assessing the quality of medical images of at least a portion of a patient's anatomy, using at least one computer system” (Levanon, Abstract), “the method comprising: 
	receiving one or more images of at least a portion of the patient's anatomy” (Levanon, Column 6, lines 1-5, where CT images of a heart region is received and identified); 
	“obtaining one or more image properties of the received images using one or more processors of the at least one computer system” (Levanon, Column 17, lines 35-43, where filters are being used to identify pathologies in a selected slice of a heart image, which yield to identification of variation of lumen intensity of the blood vessel);
	“obtaining, for a selected one of the received images, an identification of one or more image characteristics of the selected one of the received images, where the one or more image characteristics are associated with an anatomic feature of the patient's (Levanon, Column 17, lines 55-60, where pathology test data is calculated and compared to a quality parameter associated with valid test data.  Also see Fig. 2a:208 where pulmonary artery data is identified and stored); “and 
	generating an assessment of the suitability of the received images for patient- specific medical modeling or simulation based on the one or more image properties or the one or more image characteristics” (Levanon, Column 17, lines 60-65, where determination is made regarding validity of pathology identification process for a specific group of patients (interpreted as patient specific medical modeling or simulation) based on whether image quality has been satisfactory or not.  Also see Fig. 2a: 211-213).

	Consider Claim 22, Levanon discloses “The method of claim 21, further comprising: determining criteria related to simulation accuracy, precision, or performance; and -3-Application No.: Not Yet Assigned Attorney Docket No.: 11541-0011-09000 generating the assessment based on whether the received images achieve the criteria related to simulation accuracy, precision, or performance” (Levanon, Column 17. Lines 60-65 and Fig. 2a:211-213 where the validation is determined based on the quality of image and is related to accuracy and performance).

	Consider Claim 23, Levanon discloses “The method of claim 22, further comprising: guiding simulation techniques based on the assessment and the criteria related to simulation accuracy, precision, or performance” (Levanon, Fig. 2a:214-222, where if the image quality is found to be satisfactory, the simulation is guided further to steps 214-222 and on).

	Consider Claim 24 and 25, Levanon discloses “The method of claim 21, further comprising: performing, using a processor of the computer system, a modeling or a simulation based on the assessment” and “The method of claim 24, further comprising: performing anatomic localization or modeling of the at least a portion of the patient's anatomy based on the received images, wherein the simulation is based on the anatomic localization or modeling of the at least a portion of the patient's anatomy (Levanon, Fig. 2a:226, the modeled aorta, which is a portion of a patient’s anatomy. i.e., heart).

	Consider Claim 27, Levanon discloses “The method of claim 21, further comprising: -4-Application No.: Not Yet Assigned Attorney Docket No.: 11541-0011-09000 calculating an image quality score based on the one or more image properties or the one or more image characteristics, wherein the assessment is based on the image quality score” (Levanon, Column 17. Lines 60-65 and Fig. 2a:211-213 where the validation is determined based on determination of the quality of the medical image)

	Consider Claim 28, Levanon discloses “The method of claim 21, wherein the one or more local image characteristics include one or more of: a local contrast level, a local noise level, a misregistration, a misalignment, a local motion anomaly, a local blurring anomaly, a partial volume effect, a blooming effect, and an artifact” (Levanon, Column 17. Lines 45-54 where noise in the image is disclosed and identified anomalies are discarded).

	Consider Claim 29, Levanon discloses “The method of claim 21, wherein the one or more image properties include one or more of: an image resolution, a medical anatomy slice thickness, a number of scanner slices, a medication parameter, and a patient characteristic” (Levanon, Column 21, Lines 8-12, where image resolution is disclosed to be calculated and stored).

	Consider Claim 30, Levanon discloses “The method of claim 21, further comprising: generating and transmitting a rendering of a recommendation to perform or not perform patient-specific medical modeling or simulation based on the assessment” (Levanon, Column 17. Lines 58-65, where determination is made if the pathology identification data is valid to move forward or not; also see Fig. 2a:213, where if the quality is not satisfactory, further processing is halted).

Claims 31-35 and 37-39 recite systems with elements corresponding to the steps of the methods recited in Claims 21-25 and 27-29, respectively.  Therefore, the recited elements of systems Claims 31-35 and 37-39 are mapped to the Levanon prior art reference in the same manner as the corresponding steps in method Claims 21-25 and 27-29, respectively.  Additionally, Levanon discloses having a system with a processor (Levanon, Abstract).  
(Levanon, Column 5, Lines 66 and 67, where a memory medium is disclosed).  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 26 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levanon et al. (US 7,940,970 - IDS) in view of Belcher et al. (US 2011/0301977 – IDS).

Consider Claim 26, although as it was shown above, Levanon discloses that upon determination of unsatisfactory image quality, further processing should halt (Levanon, Fig. 2a:213), Levanon does not explicitly disclose “estimating performance metrics based on time to complete a simulation or cost of a simulation, wherein the assessment is based on the estimated performance metrics”.  However, in an analogous field of endeavor, Belcher discloses measures of interest to decision makers in further investigation and analysis also rely on the estimation of cost or time (Belcher, Paragraph [0054] and [0067]).  

Accordingly, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Levanon with teachings of Belcher to establish a 

Claim 36 recites a system with elements corresponding to the steps of the method recited in Claim 26.  Therefore, the recited elements of system Claims 36 are mapped to the proposed combination in the same manner as the corresponding steps in method Claim 26.  Additionally, the rationale and motivation to combine the Levanon and Belcher references, presented in rejection of Claim 26, apply to this claim.  Finally, the combination of Levanon and Belcher a system with a processor (for example, see Levanon, Abstract).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-36383836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Siamak Harandi/Primary Examiner, Art Unit 2662